 


114 HR 2738 IH: Highways Bettering the Economy and Environment Pollinator Protection Act
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2738 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2015 
Mr. Hastings (for himself, Mr. Denham, Ms. Speier, Mr. Conyers, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to encourage and facilitate efforts by States and other transportation rights-of-way managers to adopt integrated vegetation management practices, including enhancing plantings of native forbs and grasses that provide habitats and forage for Monarch butterflies, native bees, and other native pollinators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Highways Bettering the Economy and Environment Pollinator Protection Act. 2.FindingsCongress finds the following: 
(1)The roadside vegetation management practices of both State governments and the Federal Government aim to secure motorist safety, reduce the presence of noxious weeds, manage stormwater runoff, and stabilize the soil. (2)Native forbs and grasses are less likely to encroach onto roads than invasive species, such as kudzu. 
(3)Integrated vegetation management practices could reduce the cost of maintaining roadside vegetation. (4)Native forbs and grasses are better adapted to local conditions and thus require less active management, reducing the need to replant, weed, and mow the areas adjacent to the road. 
(5)Pollinators, such as native bees, honey bees, birds, bats, Monarch butterflies, and other butterflies, are suffering drastic population loss. (6)Pollinators are vital for American agriculture. 
(7)Responsible for 1 out of every 3 bites of food we eat, a diverse pollinator population is necessary for maintaining the diversity of our plant life and food supply. (8)Studies have shown supporting native forbs and grasses along the roadside can be beneficial to the pollinator population by providing migratory corridors and habitat and forage connectivity. 
(9)Plantings of noninvasive, locally appropriate milkweed species can create migratory way stations for the endangered Monarch butterfly and can facilitate migrations of other pollinators. (10)Enhancing pollinator populations on rights-of-way can result in improved pollination services for neighboring lands, including agriculture and wildlife ecosystems. 
(11)Highway rights-of-way managed by States represent 17,000,000 acres of pollinator habitat conservation opportunity, and similar opportunities and benefits exist on other transportation rights-of-way. 3.Administrative provisions to encourage pollinator habitat and forage on transportation rights-of-way (a)In generalSection 319 of title 23, United States Code, is amended— 
(1)in subsection (a) by striking beauty adjacent and inserting beauty (including the enhancement of habitat and forage for pollinators) adjacent; and (2)by adding at the end the following: 
 
(c)Encouragement of pollinator habitat and forage development and protection on transportation rights-of-WayIn carrying out any program administered by the Secretary, the Secretary shall, in conjunction with willing States, as appropriate— (1)conduct or encourage integrated vegetation management practices on roadsides and other transportation rights-of-way, including reduced mowing; 
(2)enhance the development of habitat and forage for Monarch butterflies, other native pollinators, and honey bees through plantings of native forbs and grasses, including noninvasive, native milkweed species that can serve as migratory way stations for butterflies and can facilitate migrations of other pollinators; (3)encourage leveraging through partnerships and coordination with stakeholders in support of pollinators and plantings of native forbs and grasses, such as environmental groups, research institutions, other agencies, businesses, and community organizations; 
(4)conduct or facilitate research and demonstration projects on the economic and environmental benefits and best practices for integrated vegetation management, reduced mowing, and plantings of native forbs and grasses for pollinator habitat, forage, and migratory way stations for Monarch butterflies and other migrating pollinators; and (5)solicit participation in any activities outlined under paragraphs (1) through (4), by representatives of transportation landscape management, pollinator health, agriculture, horticulture, and other affected communities.. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall transmit to Congress a report that includes— (1)an analysis of current programs and authorities available to carry out section 319(c) of title 23, United States Code; 
(2)a summary of programs and authorities being used to implement such section; (3)an assessment of actions being taken by willing State transportation departments and other managers of transportation rights-of-way to implement integrated vegetation management practices, reduce mowing, and enhance habitat and forage for Monarch butterflies, other native pollinators, and honey bees through plantings of native forbs and grasses and migratory way stations for Monarch butterflies and other migrating pollinators; 
(4)a summary of Department of Transportation funds expended for activities undertaken pursuant to such section; and (5)any recommendations for further action. 
4.Provision of habitat, forage, and migratory way stations for monarch butterflies, other native pollinators, and honey beesSection 329(a)(1) of title 23, United States Code, is amended by inserting provision of habitat, forage, and migratory way stations for Monarch butterflies, other native pollinators, and honey bees, before and aesthetic enhancement.  